Title: To John Adams from Jonathan DeWitt, 1 September 1798
From: DeWitt, Jonathan
To: Adams, John




Poughkeepsie, Dutchess County State of New York September 1. 1798.

The Address of the Grand Jury of the County Dutchess, in the State of New-York.—
On any common occasion we should not think it proper to intrude upon you our opinions relative to affairs which are entrusted to the executive and to our more immediate representatives; But when ambitious enemies affect to treat the government of our choice as a usurpation;—when under the mask of friendly embassies they send Agents to involve us in war and insurrection;—when they openly excite divisions among us and triumph in the success of their wiles, and when besides demanding tribute they deny us the essential attributes of independence, it is then if ever a crime to be silent. It is then that all men should explicitly take their side, and that all honest men should rally round the standard of their Country.—
We therefore declare that not only ourselves, but we are fully confident that a vast majority of our fellow citizens do cordially approve the measures of the general government—in being the first and the only power to acknowledge and assist the French Republic in the hour of her deepest distress;—in sending ambassadors of peace when she made war upon our commerce;—and afterwards in preparing with equal magnanimity to resist her hostilities in the moment of her highest exaltation and power. We are determined, with the rest of our fellow citizens who have addressed at this important crisis to support at the risque of all that is dear to us, the constitution and independence of our country against foreign force and domestick intrigue. We disclaim the wish of being united to any European nation, and the idea of being concerned in their wars:—But we are Americans, and we will assert our rights and defend our Country.—
We do however candidly confess and exceedingly regret that in some instances marks of disaffection have appeared in this State. Whether this has been owing to the want of information in some particular places, or to the influx of foreigners chiefly of discontented characters and the more ignorant class of Europeans, we can equally felicitete felicitate our country on the gradual dissipation of error—the defeat of malevolence, and the increasing unanimity of the citizens of this State—
With respect to yourself, Sir, we have neither a disposition nor a motive for flattery; But we declare in the plain language of sincerity that we think you have deserved well of your country. Posterity will not judge you unworthy of occupying the place of the first of men, if warned by your advice voice and guided by your counsels our Country shall escape the snares of a power which befriends in order to enslave, and embraces to assassinate.—
The conduct of France has disgraced the cause of free governments.—With the tears and the blood of millions she has written an apology for the advocates of despotic government that will survive the decay of brass and marble. We anxiously hope that for the good of mankind our own country may exhibit an opposite and not less conspicuous example of the benefits of the republican system, and that we may demonstrate the possibility of uniting great publick liberty with publick justice, tranquillity, peace and order.
We request you, Sir, to accept the assurances of our sincere affection and great respect, and our prayers that you may live long to enjoy that national happiness which your labors have had so eminent a share in procuring.—
Jno: DeWitt Foreman